   Case 2:20-cv-00549-MHT-SRW Document 10 Filed 08/06/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BONNIE PLANTS, INC.,       )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:20cv549-MHT
                           )                         (WO)
GREEN EARTH MEDIA GROUP,   )
LLC, a Pennsylvania        )
Limited Liability Company, )
and JOAN CASANOVA, an      )
Individual,                )
                           )
     Defendants.           )

                                ORDER

    Because     the   court     has     now   entered     preliminary

injunctive relief, it is ORDERED that the first motion

for preliminary injunction (doc. no. 2) is denied as

moot.

    DONE, this the 6th of August, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
